Citation Nr: 0327440	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  99-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  In May 2002, the Board issued a 
decision that found that the veteran had submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for residuals of a neck injury, but denied 
service connection on the merits.  The veteran appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
March 2003 Memorandum Decision, the Court vacated that part 
of the Board's decision that denied service connection, and 
remanded the matter to the Board.


REMAND

The veteran contends that he sustained a neck injury while 
participating as a member of the Army boxing team.  The 
veteran initially submitted a claim of entitlement to service 
connection for a neck injury in April 1979, within one year 
of his discharge from active service.  An October 1979 rating 
decision denied service connection because the service 
medical records contained no documentation of a neck injury.

The veteran attempted to reopen his claim in November 1998.  
In the April 1999 rating decision, the RO found that the 
veteran had failed to submit new and material evidence in 
support of his claim and the current appeal ensued.  In the 
May 2002 Board decision, the Board found that the veteran had 
submitted new and material evidence to reopen his claim, but 
denied service connection on the merits.  In the Joint Motion 
for Remand granted by the Court in March 2003, it was found 
that VA had failed to comply with the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

The VCAA became law in November 2000 and applies to all 
pending claims for VA benefits, and redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
See 38 U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).

In the present case, the record contains no indication that 
the RO notified the veteran of the VCAA.  The claims file 
contains no letters or other documents prior to the May 2002 
Board decision that advised the veteran of the provisions of 
the VCAA.  Specifically, the veteran was not informed of 
which evidence or information was to be provided by him and 
which evidence was to be obtained by VA.  In addition, at the 
time that the veteran submitted his initial claim for service 
connection in April 1979, he identified treatment by Dr. T. 
K. Jamieson of Lansing, Michigan in February 1979.  The 
record does not reflect that the RO attempted to obtain these 
medical records.

Finally, the record contains several disparate medical 
opinions concerning the relation of the veteran's current 
cervical spine disability to his period of active service.  
The record also contains significant lay and other 
corroborating evidence of the veteran's boxing career in 
service.  Therefore, the Board believes that a comprehensive 
VA medical examination and opinion would be helpful in the 
resolution of the veteran's claim.  Accordingly, the Board 
may not proceed with appellate review until additional 
development has been accomplished.



This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should obtain all treatment 
records, both private and VA, pertaining 
to the veteran's cervical spine 
disability, not previously associated 
with the claims file.  Specifically, the 
RO should attempt to obtain the records 
of Dr. Jamieson.  If these records cannot 
be obtained, the RO's efforts to secure 
these records should be documented in the 
claims file.

3.  Then, the RO should schedule the 
veteran for the appropriate VA specialty 
examination to ascertain the nature and 
etiology of his cervical spine 
disability.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claim.  Specifically, the 
examiner should review all previous 
medical opinions as well as evidence 
pertaining to the veteran's boxing 
career.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  The examiner should 
opine whether it is at least as likely as 
not that the veteran's current cervical 
spine disability is related to a boxing 
injury sustained during active service or 
is otherwise related to active service.  
The opinion should be supported by a 
complete medical rationale and should 
identify the relevant facts relied upon.

4.  If any benefit sought on appeal is 
not granted, the veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case.  That document 
should include notice of all relevant 
actions taken on the claim for benefits, 
a summary of the evidence pertinent to 
the issue on appeal, and the applicable 
law and regulations.  After the 
appropriate period of time in which to 
respond has been provided, the case 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




